PER CURIAM.
This petition for writ of mandamus seeks to compel the circuit court to rule on a pending motion for postconviction relief. The state has filed a status report showing that the circuit court has scheduled an ■ evidentiary hearing on the pending motion. Accordingly, we are satisfied that reasonable measures are being taken to ensure that petitioner’s motion will be disposed of as promptly as circumstances permit. Accordingly, while we encourage the circuit court to continue its efforts to expeditiously dispose of the motion pending below, we deny the petition for writ of mandamus. Wilson v. State, 775 So.2d 1003 (Fla. 1st DCA 2001).
WOLF, BENTON, and MAKAR, JJ., concur.